 

Exhibit 10.01

 

 

AGREEMENT FOR PURCHASE AND SALE

OF REAL PROPERTY AND ESCROW INSTRUCTIONS

 

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS
(“Agreement”) is made and entered into as of this      day of April, 2003, by
and between PROCACCI FINANCIAL GROUP, LTD. F/K/A PROCACCI REAL ESTATE MANAGEMENT
CO. LTD, a Florida limited partnership (“Seller”) and GREIT—DCF CAMPUS, LLC, a
Florida limited liability company (“Buyer”), with reference to the following
facts:

 

  A.   Seller owns certain real property located in Broward County, Florida
commonly known as Department of Children and Families Campus and such other
assets, as the same are herein described. This real property is actually
comprised of two separate platted parcels: “Swindell’s Subdivision No. 2” and
“Plantation Plaza”. This Agreement is for the purchase and sale of only that
land and the improvements thereon, legally described as “Swindell’s Subdivision
No. 2, more specifically described in Exhibit A attached hereto (the “Land”).

 

  B.   Seller desires to sell to Buyer and Buyer desires to purchase from Seller
the Land and the associated assets.

 

NOW, THEREFORE, in consideration of the mutual covenants, premises and
agreements herein contained, the parties hereto do hereby agree as follows:

 

1.   Purchase and Sale.

 

  1.1.   The purchase and sale includes, and at Close of Escrow (hereinafter
defined) Seller shall sell, transfer, grant and assign to Buyer, Seller’s entire
right and interest in and to all of the following (hereinafter sometimes
collectively, the “Property”):

 

  1.1.1.   The Land, together with all structures, buildings, improvements,
machinery, fixtures, and equipment affixed or attached to the Land and all
easements, development rights, rights of way, and other rights appurtenant to
the Land (all of the foregoing being collectively referred to herein as the
“Real Property”);

 

  1.1.2.   All leases (the “Leases”), including associated amendments, with all
persons (“Tenants”) leasing the Real Property or any part thereof or hereafter
entered into in accordance



--------------------------------------------------------------------------------

 

with the terms hereof prior to Close of Escrow, together with all security
deposits, other deposits held in connection with the Leases, Lease guarantees
and other similar credit enhancements providing additional security for such
Leases;

 

  1.1.3.   All tangible and intangible personal property owned by Seller located
on or used in connection with the Real Property, including, specifically,
without limitation, equipment, furniture, tools and supplies, and all related
intangibles including Seller’s interest in the name “Department of Children &
Families Campus” (the “Personal Property”);

 

  1.1.4.   All service contracts, agreements, warranties and guaranties relating
to the operation, use or maintenance of the Property (the “Contracts”); and

 

  1.1.5.   To the extent transferable, all building permits, certificates of
occupancy and other certificates, permits, licenses and approvals relating to
the Property (the “Permits”).

 

2.   Purchase Price.

 

The total Purchase Price of the Property shall be Three Million, Eight Hundred
Forty Five Thousand Dollars ($3,845,000.00) (“Purchase Price”), and payable as
follows:

 

  2.1.   Deposit/Further Payments.

 

  2.1.1.   Buyer has deposited into Escrow (hereinafter defined) the amount of
Fifty Thousand and No/ 100 Dollars ($50,000.00) (the “Deposit”), in the form of
a wire transfer payable to Chicago Title Company, attn. Kandy Knotts, at 560 E.
Hospitality Lane, San Bernardino, CA 92408 (“Escrow Holder”) in accordance with
the standard escrow agreement of the Escrow Holder. Escrow Holder has placed the
Deposit into an interest bearing money market account at a bank or other
financial institution reasonably satisfactory to Buyer, and interest thereon
shall be credited to Buyer’s account and shall be deemed to be part of the
Deposit. The Buyer has deposited with the Escrow Holder an additional deposit of
One Hundred Fifty

 

2



--------------------------------------------------------------------------------

Thousand Dollars ($150,000.00). One-Third (1/3rd) of the total amount, Sixty Six
Thousand, Six Hundred Sixty Six Dollars and 67 cents ($66,666.67) of this
deposit is the “Deposit” applicable to this Agreement. The remainder of this
deposit is applicable to an agreement between the parties for the purchase of
that certain real property located in Broward County, Florida being legally
described as “Plantation Plaza”.

 

THE ENTIRE DEPOSIT HAS BEEN PLACED IN ESCROW.

 

  2.1.2.   Reserved.

 

  2.1.3.   On or before Close of Escrow, Buyer shall deposit with the Escrow
Holder, to be held in Escrow, the balance of the Purchase Price, in immediately
available funds by wire transfer made payable to Escrow Holder.

 

  2.1.4.   In the event that this Agreement is terminated by Buyer in accordance
with its terms, the Deposit shall be immediately and automatically paid over to
Buyer without the need for any further action by either party hereto.

 

3.   Title to Property.

 

  3.1.   Title Insurance.

 

Seller will, at Seller’s sole expense, cause First American Title Insurance
Company (the “Title Company”) to issue an Extended Coverage ALTA Owner’s Policy
of Title Insurance (the “Title Policy”) for and on behalf of Buyer in the total
amount of the Purchase Price and obtainable at standard rates insuring good,
marketable and insurable title in and to the Real Property. The Title Policy
shall be free and clear of exceptions except as follows:

 

  3.1.1.   Real property taxes and assessments, which are a lien not yet due;

 

  3.1.2.   The Permitted Exceptions (hereinafter defined) included in such
policy and approved by Buyer as herein described.

 

  3.2.   Procedure for Approval of Title.

 

3



--------------------------------------------------------------------------------

 

Seller shall, no later than three (3) business days following the Effective
Date, provide to Buyer a current title insurance commitment and/or preliminary
title report for both “Swindell’s Subdivision No. 2” and “Plantation Plaza”,
including good and legible copies of all related items identified as exceptions
therein (the “Title Documents”). Buyer shall have thirty (30) days following the
later of (A) the Effective Date or (B) receipt of the Title Documents and the
Survey (hereinafter defined) to review and approve, in writing, the condition of
the title to the Real Property (“Title Review Period”). If the Title Documents
or the Survey reflect or disclose any defect, exception or other matter
affecting the Real Property (“Title Defects”) that is unacceptable to Buyer,
then Buyer shall provide Seller with written notice of Buyer’s objections no
later than the conclusion of the Title Review Period; provided, however, if
Buyer shall fail to notify Seller in writing within the Title Review Period
either that the condition of title is acceptable or of any specific objections
to the state of title to the Real Property, then Buyer shall be deemed to have
objected to all exceptions to title or other conditions or matters which are
shown on the Survey or described in the Title Documents. Seller may, at its sole
option, elect, by written notice given to Buyer within three (3) days following
the conclusion of the Title Review Period (“Seller’s Notice Period”), to cure or
remove the objections made or deemed to have been made by Buyer; provided,
however, Seller shall in all events have the obligation to (i) act in good faith
in making such election and curing any Title Defects that Seller elects to cure,
(ii) specifically remove any monetary encumbrances affecting the Real Property,
and (iii) remove any Title Defect that attaches to the Real Property subsequent
to the conclusion of the Title Review Period. The failure of Seller to deliver
written notice electing to cure any or all such objected to exceptions during
the Seller’s Notice Period shall be deemed an election by Seller not to cure
such exceptions. Should Seller elect to attempt to cure or remove any objection,
Seller shall have fifteen (15) days from the conclusion of the Title Review
Period (“Cure Period”) in which to accomplish the cure. In the event Seller
elects (or is deemed to have elected) not to cure or remove any objection, then
Buyer shall be entitled, as Buyer’s sole and exclusive remedies, either to (i)
terminate this Agreement and obtain a refund of the Deposit or (ii) waive any
objections that Seller has not elected to cure and close this transaction as
otherwise contemplated herein. The failure of Buyer to provide written notice to
Seller within ten (10) days following the expiration of the Seller’s Notice
Period waiving any objections Seller has not

 

4



--------------------------------------------------------------------------------

 

elected to cure shall be deemed an election by Buyer to terminate this
Agreement. Any exceptions to title accepted by Buyer pursuant to the terms of
this paragraph shall be deemed “Permitted Exceptions.”

 

4.   Due Diligence Items.

 

  4.1.   Seller shall, within three (3) business days after the Effective Date
(the “Delivery Date”), deliver to Buyer each of the following (collectively, the
“Due Diligence Items”):

 

  4.1.1.   An ALTA survey of the Real Property in Seller’s possession (the
“Survey”);

 

  4.1.2.   Copies of all Leases presently in effect with respect to the Real
Property, together with any amendments or modifications thereof;

 

  4.1.3.   A “rent roll” with respect to the Real Property for the calendar
month immediately preceding the Effective Date, showing with respect to each
Tenant of the Real Property: (1) the name of the Tenant, (2) the number of
rentable square feet in Tenant’s premises as set forth in Tenant’s Lease, (3)
the current monthly base rental payable by such Tenant, (4) the term of the
Lease, (5) any available options for the Tenant under the Lease; and (6) the
amount of any security deposit;

 

  4.1.4.   A “rent roll” current as of December, 2000, 2001 and 2002 year to
date;

 

  4.1.5.   An aging report showing, with respect to each Tenant of the Real
Property, the date through which such Tenant has paid rent and a Tenant by
Tenant monthly aging report for the preceding 24 months;

 

  4.1.6.   A list of all contracts, including service contracts, warranties,
management, maintenance, leasing commission or other agreements affecting the
Real Property, if any, together with copies of the same;

 

  4.1.7.   All site plans, leasing plans, as-built plans, drawings,
environmental, mechanical, electrical, structural, soils and

 

5



--------------------------------------------------------------------------------

 

similar reports and/or audits and plans and specifications relative to the Real
Property in the possession of Seller or under the control of Seller, if any;

 

  4.1.8.   True and correct copies of the real estate and personal property tax
statements covering the Property or any part thereof for each of the two (2)
years prior to the current year and, if available, for the current year;

 

  4.1.9.   A schedule of all current or pending litigation with respect to the
Real Property or any part thereof, if any, or otherwise with respect to Seller
that might have a material adverse effect on Seller’s ability to perform
hereunder, together with a brief description of each such proceeding;

 

  4.1.10.   Operating statements for the Real Property for calendar years 2000,
2001 and 2002 year to date, or if shorter, for any periods during which Seller
was owner of the Real Property;

 

  4.1.11.   Buyer may review and copy Tenant files and records relating to the
ownership and operation of the Real Property (Such files and records may be made
available for inspection by Buyer during ordinary business hours at Seller’s
management office);

 

  4.1.12.   An inventory of all personal property located on the Real Property
which is used in the maintenance of the Real Property or stored for future use
with the Real Property;

 

  4.1.13.   Copies of existing loan documents and notes affecting the Real
Property, if loan is to be assumed;

 

  4.1.14.   Copies of utility bills for the Real Property for the calendar years
2000, 2001 and 2002 year to date;

 

  4.1.15.   Any reports in the possession of Seller from a licensed pest control
contractor regarding the presence on the Real Property of dry rot or termite
infestation;

 

  4.1.16.   Any reports in the possession of Seller from a licensed HVAC
contractor concerning the condition of HVAC equipment and its capacity to
service the Real Property;

 

6



--------------------------------------------------------------------------------

 

  4.1.17.   Any Environmental Impact Reports in the possession of the Seller for
the Real Property;

 

  4.1.18.   Any reports in possession of the Seller from a licensed roofer
concerning the water-proofness and condition of the roof for the Real Property;

 

  4.1.19.   A Broker’s Sale Package;

 

  4.1.20.   General Ledger for 2001 & YTD 2002; and

 

  4.1.21.   Seismic Assessment report if applicable.

 

         ALL ITEMS TO BE DELIVERED HAVE BEEN DELIVERED.

 

  4.2.   Estoppel Certificates.

 

Seller shall obtain and deliver to Buyer, no later than ten (10) days prior to
Close of Escrow, estoppel certificates from (a) State of Florida, Broward
Sheriff Office I, II & III, Broward County Child Services and Riverwood
Enterprises (the “Major Tenants”) and (b) seventy five percent (75%) of all
remaining Tenants of the Real Property (measured by square footage occupied)
(the “Required Percentage Estoppels”), in all cases in a form provided by, or
otherwise approved by, Buyer. In the event Seller is unable to obtain the
Required Percentage Estoppels despite diligent efforts to do so, Seller may
deliver to Buyer an estoppel certificate executed by Seller and otherwise in
form approved by Buyer covering sufficient estoppels that, together with those
obtained, equal the Required Percentage Estoppels; provided, however, Seller
shall thereafter continue to use diligent efforts to obtain an estoppel
certificate executed by any such Tenant. Whether executed by the Tenant or by
Seller, the matters certified in the estoppel certificates shall be subject to
Buyer’s reasonable approval. Buyer shall notify Seller within three (3) business
days following receipt of a copy of any executed estoppel certificate of Buyer’s
approval or disapproval and the basis of such disapproval, if disapproved. If
(a) Buyer reasonably disapproves of any estoppel certificate, and Seller is
unable to deliver a reasonably acceptable estoppel certificate prior to the
Close of Escrow, and, without such estoppel certificate Seller will have failed
to deliver the Required Percentage Estoppels or (b)

 

7



--------------------------------------------------------------------------------

Seller is unable to deliver acceptable forms of the Major Estoppels, this
Agreement shall automatically terminate, Buyer shall be entitled to a refund of
the Deposit without any further action required by any party, and neither party
shall have any further obligation to the other. In addition to the foregoing,
Seller shall use diligent efforts to obtain any and all subordination,
attornment and non-disturbance agreements required by Buyer’s lender.

 

         ALL ESTOPPEL CERTIFICATES HAVE BEEN DELIVERED.

 

5.    Inspections.  

 

BUYER HAS APPROVED ALL ITEMS.

 

6.    Escrow.  

 

  6.1.   Opening.

 

Purchase and sale of the Property shall be consummated through an escrow
(“Escrow”) to be opened with Escrow Holder within two (2) business days after
the execution of this Agreement by Seller and Buyer. This Agreement shall be
considered as the Escrow instructions between the parties, with such further
consistent instructions as Escrow Holder shall require in order to clarify its
duties and responsibilities. If Escrow Holder shall require further Escrow
instructions, Escrow Holder may prepare such instructions on its usual form.
Such further instructions shall, so long as not inconsistent with the terms of
this Agreement, be promptly signed by Buyer and Seller and returned to Escrow
Holder within three (3) business days of receipt thereof. In the event of any
conflict between the terms and conditions of this Agreement and any further
Escrow instructions, the terms and conditions of this Agreement shall control.

 

  6.2.  Close   of Escrow.

 

Escrow shall close at a mutually agreeable date (“Close of Escrow”) within
thirty (30) days after the expiration of the Due Diligence Period.

 

8



--------------------------------------------------------------------------------

 

  6.3.   Buyer Required to Deliver.

 

Buyer shall deliver to Escrow the following:

 

  6.3.1.   In accordance with Paragraph 2, the Deposit;

 

  6.3.2.   On or before Close of Escrow, the balance of the Purchase Price;
provided, however that Buyer shall not be required to deposit the balance of the
Purchase Price into Escrow until Buyer has been notified by Escrow Holder that
(i) Seller has delivered to Escrow each of the documents and instruments to be
delivered by Seller in connection with Buyer’s purchase of the Property, (ii)
Title Company has committed to issue and deliver the Title Policy to Buyer, and
(iii) the only impediment to Close of Escrow is delivery of such amount by or on
behalf of Buyer;

 

  6.3.3.   On or before Close of Escrow, such other documents as Escrow Holder
may require from Buyer in order to issue the Title Policy; and

 

  6.3.4.   An original Assignment and Assumption Agreement, duly executed by
Buyer assuming all of Seller’s right, title and interest in and to the Leases,
the Permits and the Contracts from and after the Close of Escrow.

 

  6.4.   Seller Required to Deliver.

 

On or before Close of Escrow, Seller shall deliver to Escrow or Buyer, as
applicable, the following:

 

  6.4.1.   A duly executed and acknowledged Special Warranty Deed, conveying fee
title to the Real Property in favor of Buyer;

 

  6.4.2.   A completed Certificate of Non-Foreign Status, duly executed by
Seller under penalty of perjury;

 

  6.4.3.   Reserved;

 

  6.4.4.   A Bill of Sale, for the Personal Property, if any, in favor of Buyer
and duly executed by Seller;

 

9



--------------------------------------------------------------------------------

 

  6.4.5.   Such other documents as Escrow Holder may require from Seller in
order to issue the Title Policy;

 

  6.4.6.   Tenant’s estoppel certificates as required by and provided for in
Paragraph 4.2 and SNDA as required by and provided for in Paragraph 9.1.7;

 

  6.4.7.   An original Assignment and Assumption Agreement duly executed and
acknowledged by Seller, assigning all of Seller’s interest in and to the Leases,
Contracts and Permits to Buyer from and after the Close of Escrow;

 

  6.4.8.   To Buyer, all keys to all buildings and other improvements located on
the Real Property, combinations to any safes thereon, and security devices
therein in Seller’s possession;

 

  6.4.9.   A letter from Seller addressed to each Tenant informing such Tenant
of the change in ownership as set forth;

 

  6.4.10.   To Buyer, the original Leases; and

 

  6.4.11.   To Buyer, all records and files relating to the management or
operation of the Real Property, including, without limitation, all insurance
policies, all security contracts, all tenant files (including correspondence),
property tax bills, and all calculations used to prepare statements of rental
increases under the Leases and statements of common area charges, insurance,
property taxes and other charges which are paid by Tenants of the Real Property.

 

  6.4.12.   A certification from Stoner & Associates, Surveyors, setting forth
that the parcels of real property comprising “Swindell’s Subdivision No. 2” and
“Plantation Plaza” are contiguous without any hiatus, interruption or impairment
to the legal description thereof.

 

  6.5.   Buyer’s Costs.

 

Buyer shall pay the following:

 

  6.5.1.   One-half (1/2) of Escrow Holder’s fee, costs and expenses; and

 

10



--------------------------------------------------------------------------------

 

  6.5.2.   All other costs customarily borne by purchasers of real property in
Broward County, Florida.

 

  6.6.   Seller’s Costs.

 

Seller shall pay the following:

 

  6.6.1.   One-half (1/2) of Escrow Holder’s fees, costs and expenses;

 

  6.6.2.   The cost of recording the Deed and any transfer tax;

 

  6.6.3.   Escrow Holder premium for the Title Policy; and

 

  6.6.4.   All other costs customarily borne by sellers of real property in
Broward County, Florida.

 

  6.7.   Prorations.

 

  6.7.1.   Real property taxes, personal property taxes, assessments, rents, and
CAM expenses shall be prorated through Escrow between Buyer and Seller as of
Close of Escrow. All security deposits shall be paid over to Buyer. Rents and
CAM expenses shall be approved by Buyer prior to Close of Escrow. Any delinquent
rents attributable to periods prior to the Close of Escrow and which are
collected by Buyer or Seller shall be retained by or paid to Seller; provided,
however, that any amounts collected by Buyer or Seller shall be first applied to
any rents then due to Buyer and, if collected by Seller, remitted to Buyer for
such purpose. Seller shall have the right to pursue any Tenant for delinquent
rent, but shall not (a) cause Tenant to be delinquent for their current rent or
become financially unstable or (b) have the right to seek eviction of the Tenant
by unlawful detainer or other means. Tax and assessment prorations shall be
based on the latest available tax bill. If after Close of Escrow either party
receives any further or supplemental tax bill relating to any period prior to
Close of Escrow, the recipient shall promptly deliver a copy of such tax bill to
the other party, and not later than ten (10) days prior to the delinquency date
shown on such tax bill Buyer and Seller shall deliver to the taxing authority
their respective shares of such tax bill, prorated as of Close of Escrow. All
prorations shall be based on a 360-day year.

 

11



--------------------------------------------------------------------------------

Any percentage rents due or paid under any of the Leases (“Percentage Rent”)
shall be prorated between Buyer and Seller outside of Escrow as of the date of
Close of Escrow on a Lease-by-Lease basis, as follows; (a) Seller shall be
entitled to receive the portion of the Percentage Rent under each Lease for the
Lease Year in which Close of Escrow occurs, which portion shall be the ratio of
the number of days of said Lease Year in which Seller was Landlord under Lease
to the total number of days in said Lease Year, and (b) Buyer shall receive the
balance of Percentage Rent paid under each Lease for the lease Year. As used
herein, the term “Lease Year” means the twelve (12) month period as to which
annual Percentage Rent is owed under each Lease. Upon receipt by either Buyer or
Seller of any gross sales reports (“Gross Sales Reports”) and/or any full or
partial payment of Percentage Rent from any tenant of the Property, the party
receiving the same shall promptly provide to the other party a copy of the Gross
Sales Report and/or a check for the other party’s prorata share of the
Percentage Rent within five (5) days of the receipt thereof. Nothing contained
herein shall be deemed or construed to require either Buyer to Seller to pay to
the other party its prorata share of the percentage rent prior to receiving the
percentage rent from the Tenant, and the acceptance or negotiation of any check
for Percentage Rent by either party shall not be deemed a waiver of that party’s
right to contest the accuracy or amount of the Percentage Rent paid by the
tenant. NOTWITHSTANDING ANYTHING TO THE CONTRARY, HOWEVER, THE PARTIES HAVE
AGREED THAT SELLER SHALL GIVE BUYER A CREDIT AT CLOSING FOR PREPAID RENT IN THE
AMOUNT OF THREE HUNDRED ONE THOUSAND, TWO HUNDRED SIX DOLLARS ($301,206.00).

 

  6.7.2.   All leasing commissions owing and tenant improvements with respect to
the Real Property entered into prior to execution of the Agreement including,
but not limited to, commissions for lease renewals and expansion options, shall
be paid by Seller, and Seller shall indemnify and hold Buyer harmless for lease
commission claims brought against the Real Property arising therefrom. All
leasing commissions and tenant improvement costs for new Leases executed after
the date of this Agreement shall be prorated

 

12



--------------------------------------------------------------------------------

 

between Buyer and Seller as their respective periods of ownership bears to the
primary term of the new Lease subject, in all events, to the prior approval of
said Leases as herein provided by Buyer pursuant to Paragraph 7.3.

 

  6.7.3.   Seller agrees to indemnify and hold Buyer harmless from any and all
liabilities, claims, demands, suits, and judgments, of any kind or nature,
including court costs and reasonable attorney fees (except those items which
under the terms of this Agreement specifically become the obligation of Buyer),
brought by third parties and based on events occurring on or before the Close of
Escrow and which are in any way related to the Property.

 

  6.7.4.   Buyer agrees to indemnify and hold Seller harmless of and from any
and all liabilities, claims, demands, suits and judgments, of any kind or
nature, including court costs and reasonable attorneys fees, brought by third
parties and based on events occurring subsequent to the Close of Escrow and
which are in any way related to the Property.

 

The provisions of this Section 6.7 shall survive the Close of Escrow.

 

  6.8.   Determination of Dates of Performance.

 

The parties hereto, and the Title Agent, have mutually prepared and delivered a
schedule which states each of the following dates:

 

  6.8.1.   The Effective Date pursuant to Paragraph 2.1.1;

 

  6.8.2.   The date of receipt of the Title Documents by Buyer;

 

  6.8.3.   The date by which title must be approved by Buyer pursuant to
Paragraph 3.2;

 

  6.8.4.   The Delivery Date pursuant to Paragraph 4.1;

 

  6.8.5.   The date by which the Inspections and Due Diligence Items must be
approved by Buyer pursuant to Paragraph 5.2;

 

  6.8.6.  

The date by which the amounts described in Paragraph 2 must be deposited by
Buyer, for which determination Escrow Holder shall assume satisfaction of the
condition

 

13



--------------------------------------------------------------------------------

 

expressed in Paragraph 2 on the last date stated for its satisfaction; and

 

  6.8.7.   The date of Close of Escrow pursuant to Paragraph 6.2.

 

If any events which determine any of the aforesaid dates occur on a date other
than the date specified or assumed for its occurrence in this Agreement,
parties, and the Title Agent, shall amend the schedule and re-determine as
appropriate each of the dates of performance in the aforesaid schedule and
notify Buyer and Seller of the dates of performance, as redetermined.

 

THE PARTIES HAVE EXCHANGED THIS SCHEDULE OF EVENTS.

 

7.   Seller Representations, Warranties, and Covenants.

 

  7.1   Representations and Warranties.

 

Seller hereby represents and warrants as of the date hereof and as of the Close
of Escrow by appropriate certificate to Buyer as follows:

 

  7.1.1.   Seller is a limited partnership duly formed and validly existing
under the law of the State of Florida. Seller has full power and authority to
enter into this Agreement, to perform this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and all documents contemplated hereby by Seller have been duly
and validly authorized by all necessary action on the part of Seller and all
required consents and approvals have been duly obtained and will not result in a
breach of any of the terms or provisions of, or constitute a default under, any
indenture, agreement or instrument to which Seller is a party or otherwise
bound. This Agreement is a legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, subject to the effect
of applicable bankruptcy, insolvency, reorganization, arrangement, moratorium or
other similar laws affecting the rights of creditors generally.

 

  7.1.2.  

Seller has good and marketable title to the Real Property, subject to the
Permitted Exceptions. There are no

 

14



--------------------------------------------------------------------------------

outstanding rights of first refusal, rights of reverter or options relating to
the Real Property or any interest therein. To Seller’s knowledge, there are no
unrecorded or undisclosed documents or other matters which affect title to the
Real Property. Subject to the Leases, Seller has enjoyed the continuous and
uninterrupted quiet possession, use and operation of the Real Property, without
material complaint or objection by any person.

 

  7.1.3.   Seller is not a “foreign person” within the meaning of Section
1445(f) of the Internal Revenue Code of 1986, as amended (the “Code”).

 

  7.1.4.   There is one on-site employee of Seller at the Real Property, and
following the Close of Escrow, Buyer shall have no obligation to employ or
continue to employ any individual employed by Seller or its affiliates in
connection with the Real Property.

 

  7.1.5.   Except as set forth on any schedule of litigation delivered pursuant
to Paragraph 4.1.9, there are no actions, suits or proceedings pending, or to
the best of Seller’s knowledge, threatened against Seller and affecting any
portion of the Real Property, at law or in equity, or before or by any federal,
state, municipal, or other governmental court, department, commission, board,
bureau, agency, or instrumentality, domestic or foreign.

 

  7.1.6.   Seller has not received any notice of any violations of any
ordinance, regulation, law, or statute of any governmental agency pertaining to
the Real Property or any portion thereof.

 

  7.1.7.   There are no unpaid bills, claims, or liens in connection with any
construction or repair of the Real Property except for those that will be paid
in the ordinary course of business prior to Close of Escrow or which have been
bonded over or the payment of which has otherwise been adequately provided for
to the satisfaction of Buyer.

 

  7.1.8.   Seller has not experienced any material physical or mechanical
defects in the buildings or any material settlement or earth movement affecting
the Real Property.

 

15



--------------------------------------------------------------------------------

 

  7.1.9.   To Seller’s knowledge, the zoning of the Real Property permits the
current building and use of the Real Property, and to Seller’s knowledge there
is no pending, or contemplated, rezoning. To Seller’s knowledge, the Real
Property complies with all applicable subdivision laws and all local ordinances
enacted thereunder and no subdivision or parcel map not already obtained is
required to transfer the Real Property to Buyer.

 

  7.1.10.   The information in the Rent Roll is true, correct, and complete.
Seller has or will pursuant to Paragraph 4 and Paragraph 7.3 deliver to Buyer
true, accurate and complete copies of all of the Leases and there are no leases,
subleases, licenses, occupancies or tenancies in effect pertaining to any
portion of the Real Property, and no persons, tenants or entities occupy space
in the Real Property, except as stated in the Rent Roll. There are no options or
rights to renew, extend or terminate the Leases or expand any Lease premises,
except as shown in the Rent Roll and the Leases. No brokerage commission or
similar fee is due or unpaid by Seller with respect to any Lease, and there are
no written or oral agreements that will obligate Buyer, as Seller’s assignee, to
pay any such commission or fee under any Lease or extension, expansion or
renewal thereof to the best of Seller’s knowledge. The Leases and any guaranties
thereof are in full force and effect, and are subject to no defenses, setoffs or
counterclaims for the benefit of the Tenants thereunder. Neither Seller nor, to
Seller’s knowledge, any Tenant is in default under its Lease. Seller is in full
compliance with all of the landlord’s obligations under the Leases, and Seller
has no obligation to any Tenant under the Leases to further improve such
Tenant’s premises or to grant or allow any rent or other concessions. No rent or
other payments have been collected in advance for more than one (1) month and no
rents or other deposits are held by Seller, except the security deposits
described on the Rent Roll and rent for the current month. Each rental
concession, rental abatement or other benefit granted to Tenants under the
Leases will have been fully utilized prior to the Close of Escrow.

 

16



--------------------------------------------------------------------------------

 

  7.1.11.   To Seller’s knowledge, there are no presently pending or
contemplated proceedings to condemn the Real Property or any part of it.

 

  7.1.12.   To Seller’s knowledge, all water, sewer, gas, electric, telephone
and drainage facilities, and all other utilities required by law or by the
normal operation of the Real Property are connected to the Real Property and are
adequate to service the Real Property in its present use and normal usage by the
Tenants and occupants of the Real Property and are in good working order and
repair.

 

  7.1.13.   To Seller’s knowledge, Seller has all licenses, permits (including,
without limitation, all building permits and occupancy permits), easements and
rights-of-way which are required in order to continue the present use of the
Real Property and ensure adequate vehicular and pedestrian ingress and egress to
the Real Property.

 

  7.1.14.   Except for the Leases and the Contracts, there are no agreements or
other obligations which may affect the current use of the Real Property. Seller
has fully performed all of the obligations required to be performed by Seller
under the Contracts, and to Seller’s knowledge, the other parties to the same
are not in default thereunder.

 

  7.1.15.   The operating statements furnished to Buyer in connection with or
pursuant to this Agreement (a) accurately reflect the financial condition of the
Real Property as of the date thereof and (b) do not fail to state any material
liability, contingent or otherwise, or any other facts the omission of which
would be misleading.

 

  7.1.16.   Seller has no knowledge of nor received any written notice of
violation issued pursuant to any environmental law with respect to the Real
Property or any use or condition thereof. In addition Seller has no knowledge
that there are aboveground or underground storage tanks located on the Real
Property.

 

  7.1.17.  

Seller has not released and, to the best of Seller’s knowledge, there has been
no release of, any pollutant or hazardous substance of any kind onto or under
the Real

 

17



--------------------------------------------------------------------------------

 

Property that affects the Real Property or that would result in the prosecution
of any claim, demand, suit, action or administrative proceeding against Buyer as
owner of the Real Property based on any environmental requirements of state,
local or federal law including, but not limited to, the Comprehensive
Environmental Response Compensation and Liability Act of 1980, U.S.C. 9601 et
seq., except as noted in environmental reports.

 

  7.2.   Indemnity; Survival.

 

The foregoing representations and warranties of Seller are made by Seller as of
the date hereof and again as of Close of Escrow and shall survive the Close of
Escrow for a period of one year and shall not be merged as of the date of the
Close of Escrow hereunder. Seller shall indemnify and defend Buyer against and
hold Buyer harmless from, and shall be responsible for all claims, demands,
liabilities, losses, damages, costs and expenses, including reasonable
attorney’s fees, that may be suffered or incurred by Buyer, including any third
party due diligence expenses incurred by Buyer, if any representation or
warranty made by Seller is untrue or incorrect in any material respect when
made. The terms of Seller’s indemnity set forth above with respect to the
representations and warranties made herein shall survive for a period of one
year following the Close of Escrow.

 

  7.3.   Covenants of Seller.    Seller hereby covenants from and after the
Effective Date as follows:

 

  7.3.1.   To cause to be in force fire and extended coverage insurance upon the
Real Property, and public liability insurance with respect to damage or injury
to persons or property occurring on the Real Property in at least such amounts,
and with the same deductibles, as are maintained by Seller on the date hereof.

 

  7.3.2.   That any building constituting an improvement on the Real Property
will be in the same physical condition at the Close of Escrow that it was at the
date of Buyer’s inspection, normal wear and tear excepted, and that all normal
maintenance has been conducted from and after the Effective Date in the same
fashion as prior to the Effective Date.

 

18



--------------------------------------------------------------------------------

 

  7.3.3.   To not enter into any new lease with respect to the Real Property,
without Buyer’s prior written consent, which shall not be unreasonably withheld.
Exercise of a mandatory renewal option shall not be considered a new lease. To
the extent specifically disclosed to Buyer in connection with any request for
approval, any brokerage commission and the cost of Tenant improvements or other
allowances payable with respect to a new Lease shall be prorated between Buyer
and Seller in accordance with their respective periods of ownership as it bears
to the primary term of the new Lease. Further, Seller will not modify or cancel
any existing Lease covering space in the Real Property without first obtaining
the written consent of Buyer which shall not be unreasonably withheld. Buyer
shall have five (5) business days following receipt of a request for any consent
pursuant to this paragraph in which to approve or disapprove of any new Lease or
any modification or cancellation of any existing Lease. Failure to respond in
writing within said time period shall be deemed to be consent. Seller’s
execution of a new lease or modification or cancellation of an existing Lease
following Buyer’s reasonable refusal to consent thereto shall constitute a
default hereunder.

 

  7.3.4.   To not sell, assign, or convey any right, title, or interest
whatsoever in or to the Real Property, or create or permit to attach any lien,
security interest, easement, encumbrance, charge, or condition affecting the
Real Property (other than the Permitted Exceptions).

 

  7.3.5.   To not, without Buyer’s written approval, (a) amend or waive any
right under any Contract, or (b) enter into any service, operating or
maintenance agreement affecting the Real Property that would survive the Close
of Escrow.

 

  7.3.6.   To fully and timely comply with all obligations to be performed by it
under the Leases and Contracts, and all Permits, licenses, approvals and laws,
regulations and orders applicable to the Real Property.

 

19



--------------------------------------------------------------------------------

 

  7.3.7.   To provide Buyer with monthly rent rolls containing the same
information in its rent roll delivered pursuant to Paragraph 4.1.3.

 

  7.3.8.   To provide Buyer with copies of (a) any default letters sent to
Tenants and, (b) any copies of correspondence received from a Tenant that it is
“going dark” or seeking to re-negotiate its lease and (c) notices of bankruptcy
filings received with respect to any Tenant.

 

8.   Buyer Representations and Warranties.

 

Buyer hereby represents and warrants to Seller as of the date hereof and as of
the Close of Escrow by appropriate certificate that:

 

Buyer is a limited liability company duly organized and validly existing under
the laws of the Commonwealth of Virginia. Buyer has full power and authority to
enter into this Agreement, to perform this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and all documents contemplated hereby by Buyer have been duly and
validly authorized by all necessary action on the part of Buyer and all required
consents and approvals have been duly obtained and will not result in a breach
of any of the terms or provisions of, or constitute a default under, any
indenture, agreement or instrument to which Buyer is a party or otherwise bound.
This Agreement is a legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, subject to the effect of applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
laws affecting the rights of creditors generally.

 

9.   Conditions Precedent to Close of Escrow.

 

  9.1.   Conditions Precedent.

 

The obligations of Buyer to purchase the Property pursuant to this Agreement
shall, at the option of Buyer, be subject to the following conditions precedent:

 

  9.1.1.  

All of the representations, warranties and agreements of Seller set forth in
this Agreement shall be true and correct in all material respects as of the date
hereof and as of the Close of Escrow, and Seller shall not have on or prior to
the

 

20



--------------------------------------------------------------------------------

 

Close of Escrow, failed to meet, comply with or perform in any material respect
any covenants or agreements on Seller’s part as required by the terms of this
Agreement.

 

  9.1.2.   There shall be no change in the matters reflected in the Title
Documents, and there shall not exist any encumbrance or title defect affecting
the Real Property not described in the Title Documents except for the Permitted
Exceptions or matters to be satisfied at the Close of Escrow.

 

  9.1.3.   Unless Seller receives notice from Buyer at least thirty (30) days
prior to the Close of Escrow, effective as of the Close of Escrow, any
management agreement affecting the Real Property shall be terminated by Seller
and any and all termination fees incurred as a result thereof shall be the sole
obligation of Seller.

 

  9.1.4.   Seller shall have operated the Real Property from and after the date
hereof in substantially the same manner as prior thereto.

 

  9.1.5.   Seller shall deliver to Buyer copies of Tenant insurance certificates
in Seller’s possession or control.

 

  9.1.6.   No Major Tenant shall be in default under its Lease nor shall any
Major Tenant have given notice that it is discontinuing operations at the Real
Property nor shall a Major Tenant filed bankruptcy or sought any similar debtor
protective measure or be the subject of an involuntary bankruptcy.

 

  9.1.7.   If Buyer’s lender requires the execution of subordination,
non-disturbance and attornment agreements (“SNDAs”) from Tenants as a condition
to closing the loan to Buyer, Buyer’s obligations under this Agreement shall be
subject to the delivery of SNDAs in form and substance acceptable to Buyer’s
lender.

 

  9.1.8.  

If any Tenant security deposit is in a form other than cash, the instrument
constituting the security deposit must be reissued in Buyer’s name as of the
Close of Escrow or else a cash escrow equal to the amount of the security
deposit

 

21



--------------------------------------------------------------------------------

 

will be established at the Close of Escrow until the instrument is reissued in
Buyer’s name.

 

  9.1.9.   The parties must have closed escrow simultaneously on the transaction
for the sale by Seller to Buyer of the real property known as “Plantation
Plaza.”

 

  9.2.   Effect of Failure.

 

If Buyer notifies Seller in writing of a failure to satisfy the conditions
precedent set forth in this Paragraph 9, Seller may, within five (5) days after
receipt of Buyer’s notice, agree to satisfy the condition by written notice to
Buyer, and Buyer shall thereupon be obligated to close the transaction provided
(a) Seller so satisfies such condition and (b) no such right to cure shall
extend the Close of Escrow. If Seller fails to agree to cure or fails to cure
such condition by the Close of Escrow, this Agreement shall be automatically
terminated, the Deposit shall be returned to Buyer without any further action
required from either party and neither party shall have any continuing
obligations hereunder; provided, however, if such failure constitutes a breach
or default of its covenants, representations or warranties Seller shall remain
liable for such breach or default as otherwise set forth in this Agreement.

 

10.   Damage or Destruction Prior to Close of Escrow.

 

In the event that the Real Property should be damaged by any casualty prior to
Close of Escrow, then Seller shall promptly provide Buyer with written notice of
such casualty. If the cost of repairing such damage, as estimated by an
architect or contractor retained pursuant to the mutual agreement of the parties
(the “Cost of Repairs”), is (a) less than One Hundred Thousand Dollars
($100,000), the Close of Escrow shall proceed as scheduled and any insurance
proceeds, plus the cash amount of any associated deductible, shall be paid over
to Buyer; or (b) greater than One Hundred Thousand Dollars ($100,000), then
Buyer may in its discretion either (i) elect to terminate this Agreement, in
which case the Deposit shall be returned to Buyer without any further action
required from either party and neither party shall have any further obligation
to the other or (ii) proceed to Close of Escrow in which event any insurance
proceeds, plus the cash amount of any associated deductible, shall be paid over
to Buyer. In the event that the casualty is uninsured, the Buyer may terminate
this Agreement unless the Buyer receives a credit

 

22



--------------------------------------------------------------------------------

against the Purchase Price equal to the Cost of Repairs. The foregoing
notwithstanding, in the event any casualty results in the cancellation of, or
rental abatement under, any Lease, Buyer shall have the option to terminate this
Agreement without regard to the cost of repairs. Any notice required to
terminate this Agreement pursuant to this Paragraph shall be delivered no later
than thirty (30) days following Buyer’s receipt of Seller’s notice of such
casualty.

 

11.   Eminent Domain.

 

If, before the Close of Escrow, proceedings are commenced for the taking by
exercise of the power of eminent domain of all or a material part of the Real
Property which, as reasonably determined by Buyer, would render the Real
Property unacceptable to Buyer or unsuitable for Buyer’s intended use, Buyer
shall have the right, by giving written notice to Seller within thirty (30) days
after Seller gives notice of the commencement of such proceedings to Buyer, to
terminate this Agreement, in which event this Agreement shall automatically
terminate, the Deposit shall be returned to Buyer without any further action
required from either party and neither party shall have any continuing
obligations hereunder. If, before the Close of Escrow, proceedings are commenced
for the taking by exercise of the power of eminent domain of less than a
material part of the Real Property, or if Buyer has the right to terminate this
Agreement pursuant to the preceding sentence but Buyer does not exercise such
right, then this Agreement shall remain in full force and effect and, on the
Close of Escrow, the condemnation award (or, if not theretofore received, the
right to receive such portion of the award) payable on account of the taking
shall be assigned, or paid to, Buyer. Seller shall give written notice to Buyer
within three (3) business days after Seller’s receiving notice of the
commencement of any proceedings for the taking by exercise of the power of
eminent domain of all or any part of the Real Property. The foregoing
notwithstanding, in the event the taking results in the cancellation of, or rent
abatement under, any Lease, Buyer shall have the option to terminate this
Agreement.

 

12.   Notices.

 

All notices, demands, or other communications of any type given by any party
hereunder, whether required by this Agreement or in any way related to the
transaction contracted for herein, shall be void and of no effect unless given
in accordance with the provisions of this Paragraph. All notices shall be in
writing and delivered to the person to whom the

 

23



--------------------------------------------------------------------------------

notice is directed, either (a) in person, (b) by United States Mail, as a
registered or certified item, return receipt requested, (c) by telecopy or (d)
by a nationally recognized overnight delivery courier. Notices delivered by
telecopy or overnight courier shall be deemed received on the business day
following transmission. Notices delivered by certified or registered mail shall
be deemed delivered three (3) days following posting. Notices shall be given to
the following addresses:

 

        Seller:

  

Procacci Financial Group, Ltd.

c/o Philip J. Procacci

5082 Coconut Creek Parkway

Margate, FL 33063

(954) 979-5082

(954) 979-7765 Fax

        With Required Copy to:

  

Michael Colodny, Esq.

Colodny, Fass & Talenfeld, P.A.

2000 West Commercial Blvd

Suite 232

Ft. Lauderdale, FL 33309

(954) 492-4010

(954) 492-1144 Fax

        Buyer:

  

Anthony W. Thompson

GREIT—DCF Campus, LLC

c/o Triple Net Properties, LLC

1551 N. Tustin Avenue, Suite 650

Santa Ana, CA 92705

(714) 667-8252

(714) 667-6860 Fax

        With Required Copy to:

  

Louis J. Rogers, Esquire

Hirschler Fleischer

701 East Byrd Street, 15th Floor

Richmond, VA 23219

(804) 771-9567

(804) 644-0957 Fax

 

13.   Remedies.

 

  13.1.  

Defaults by Seller.    If there is any default by Seller under this Agreement,
following notice to Seller and seven (7) days thereafter during which period
Seller may cure the default, Buyer may at its

 

24



--------------------------------------------------------------------------------

 

option, either (a) declare this Agreement terminated in which case the Deposit
shall be returned to Buyer without any further action required from either
party, and bring an action for any damages incurred by Buyer or (b) treat the
Agreement as being in full force and effect and bring an action against Seller
for specific performance. The foregoing notwithstanding, no right to cure shall
extend the Close of Escrow.

 

  13.2.   Defaults by Buyer.    If there is any default by Buyer under this
Agreement, following notice to Buyer and seven (7) days, during which period
Buyer may cure the default, Seller may, as its sole remedy, declare this
Agreement terminated, in which case the Deposit shall be paid to Seller as
liquidated damages and each party shall thereupon be relieved of all further
obligations and liabilities, except any which survive termination. The foregoing
notwithstanding, no right to cure shall extend the Close of Escrow.

 

In the event this Agreement is terminated due to the default of Buyer hereunder,
Buyer shall, in addition, deliver to Seller, at no cost to Seller, the Due
Diligence Items.

 

14.   Assignment.

 

Buyer may assign any or all of its rights and obligations under this Agreement
to any one or more persons or entities upon notice to Seller; provided however,
that absent the express agreement of Seller, no such assignment shall release
Buyer from its liabilities hereunder.

 

15.   Interpretation and Applicable Law.

 

This Agreement shall be construed and interpreted in accordance with the laws of
the State where the Real Property is located. Where required for proper
interpretation, words in the singular shall include the plural; the masculine
gender shall include the neuter and the feminine, and vice versa. The terms
“successors and assigns” shall include the heirs, administrators, executors,
successors, and assigns, as applicable, of any party hereto.

 

16.   Amendment.

 

This Agreement may not be modified or amended, except by an agreement in writing
signed by the parties. The parties may waive any of the conditions contained
herein or any of the obligations of the other

 

25



--------------------------------------------------------------------------------

party hereunder, but any such waiver shall be effective only if in writing and
signed by the party waiving such conditions and obligations.

 

17.   Attorney’s Fees.

 

In the event it becomes necessary for either party to file a suit to enforce
this Agreement or any provisions contained herein, the prevailing party shall be
entitled to recover, in addition to all other remedies or damages, reasonable
attorneys’ fees and costs of court incurred in such suit.

 

18.   Entire Agreement; Survival.

 

This Agreement (and the items to be furnished in accordance herewith)
constitutes the entire agreement between the parties pertaining to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings of the parties in connection therewith. No representation,
warranty, covenant, agreement, or condition not expressed in this Agreement
shall be binding upon the parties hereto nor shall affect or be effective to
interpret, change, or restrict the provisions of this Agreement. The obligations
of the parties hereunder and all other provisions of this Agreement shall
survive the Close of Escrow or earlier termination of this Agreement, except as
expressly limited herein.

 

19.   Counterparts.

 

This Agreement may be executed in any number of counterparts, all of which when
taken together shall constitute the entire agreement of the parties.

 

20.   Acceptance.

 

Time is of the essence of this Agreement. If the final date of any period falls
upon a Saturday, Sunday, or legal holiday under the Federal law or laws of the
States of Florida and California, then in such event the expiration date of such
period shall be extended to the next day which is not a Saturday, Sunday, or
legal holiday under Federal law or the laws of the States of Florida and
California.

 

21.   Real Estate Commission.

 

Seller and Buyer each represent and warrant to the other that neither Seller nor
Buyer has contacted or entered into any agreement with any real estate broker,
agent, finder or any other party in connection with

 

26



--------------------------------------------------------------------------------

this transaction, and that neither party has taken any action which would result
in any real estate broker’s, finder’s or other fees or commissions being due and
payable to any party with respect to the transaction contemplated hereby, except
that Seller has contracted with Marcus & Millichap as its broker and will pay a
commission to said broker in the amount of One Hundred Thirty One Thousand,
Three Hundred Dollars ($131,300.00) and a commission of One Hundred Thousand
Dollars ($100,000.00) to Triple Net Properties Realty, Inc. if, but only if, the
Close of Escrow occurs pursuant to this Agreement. Such commission shall be
payable upon the Close of Escrow from the proceeds of the Purchase Price
deposited by Buyer. Each party hereby indemnifies and agrees to hold the other
party harmless from any loss, liability, damage, cost, or expense (including
reasonable attorneys’ fees) resulting to the other party by reason of a breach
of the representation and warranty made by such party in this Paragraph.

 

22.   Financing Contingency.

 

THIS FINANCING CONTINGENCY HAS BEEN WAIVED.

 

23.   Cooperation with S-X 3-14 Audit.

 

The Seller acknowledges that Buyer intends to assign all of its rights, title
and interest in and to this Agreement. The assignee may be a publicly registered
company (“Registered Company”) promoted by the Buyer. The Seller acknowledges
that it has been advised that if the purchaser is a Registered Company, the
assignee is required to make certain filings with the Securities and Exchange
Commission (the “SEC Filings”) that related to the most recent pre-acquisition
fiscal year (the “Audited Year”) for the Property. To assist the assignee in
preparing the SEC Filings, the Seller agrees to provide the assignee with the
following:

 

  1.   Access to bank statements for the Audited year;

 

  2.   Rent Roll as of the end of the Audited Year;

 

  3.   Operating Statements for the Audited Year;

 

  4.   Access to the general ledger for the Audited Year;

 

  5.   Cash receipts schedule for each month in the Audited Year;

 

27



--------------------------------------------------------------------------------

 

  6.   Access to invoice for expenses and capital improvements in the Audited
Year;

 

  7.   Copies of all insurance documentation for the Audited Year;

 

  8.   Copies of accounts receivable aging as of the end of the Audited Year and
an explanation for all accounts over 30 days past due as of the end of the
Audited Year; and

 

  9.   Signed representation letter at the end of the field work.

 

The provisions of this Paragraph 23 shall survive the Close of Escrow.

 

24.   Cooperation with Section 1031 Exchange.

 

Buyer acknowledges that Seller may elect to use this transaction as part of a
Section 1031 tax-deferred exchange. In connection with such exchange, Buyer
agrees to cooperate in effecting the exchange in accordance with Section 1031 of
the Internal Revenue Code, including execution of any documents that may be
reasonably necessary to effect the exchange provided that the Seller shall bear
all additional costs incurred in connection with the exchange and that the Buyer
shall not be obligated to delay the closing of the transaction between the
parties or to execute any note, contract or other document providing for any
personal liability which will survive the exchange.

 

THIS SECTION IS AN INCORPORATION OF THE EXISTING ADDENDUM BETWEEN THE PARTIES.

 

25.   NO RIGHTS UNDER THE PRIOR AGREEMENT BETWEEN THE PARTIES HAVE BEEN REMOVED
FROM THIS AGREEMENT. THIS AGREEMENT, AND THE COMPANION AGREEMENT FOR PLANTATION
PLAZA, TOGETHER CONTAIN THE ENTIRE AGREEMENT PREVIOUSLY MADE BETWEEN THE
PARTIES.

 

THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

28



--------------------------------------------------------------------------------

 

SIGNATURE PAGE FOR AGREEMENT FOR PURCHASE  

AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS

 

EXECUTED on this          day of April, 2003.

 

SELLER:

 

 

Procacci Financial Group, Ltd.,
a Florida Limited Partnership

By:    Procacci Commercial Realty, Inc.

Its General Partner         

 

By:

 

/s/    PHILIP J. PROCACCI        

--------------------------------------------------------------------------------

   

Philip J. Procacci

Title:

 

President

 

EXECUTED on this 22 day of April, 2003.

 

BUYER:

 

 

GREIT—DCF CAMPUS, LLC,

a Florida limited liability company

 

 

By:

 

/s/    ANTHONY W. THOMPSON        

--------------------------------------------------------------------------------

   

Anthony W. Thompson

President

 

ESCROW HOLDER:

 

CHICAGO TITLE COMPANY

By:

 

--------------------------------------------------------------------------------

Name

   

Title

   

 

TITLE AGENT

 

FIRST AMERICAN TITLE INSURANCE COMPANY

By:

 

/s/    MIKE COLODNY        

--------------------------------------------------------------------------------

Name:

 

Mike Colodny

Title:

 

Agent